DETAILED ACTION
This correspondence is in response to the communications received December 10, 2019.  Claims 1-10 are pending.  Claims 6-10 have been newly added as per the preliminary amendment supplied by Applicant.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the content of claim 6, “wherein the phosphor-accommodating hole is larger than the through-hole formed on the printed circuit board” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 


Applicant’s Claim to Figure Comparison



    PNG
    media_image1.png
    480
    611
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 1, an LED board with a stacked structure, comprising:

a metal plate (201, ¶ 0094);

a printed circuit board (202 board with wiring 203) attached onto an upper side of the metal plate (202, 203 on the top surface of 201) and having at least one through-hole exposing a 

at least one LED chip (plural 130) mounted on the metal plate exposed through the through-hole (plural 130 in through hole in 140, on 110);

a stacked portion (140) having a phosphor-accommodating hole formed to include the LED chip and coupled onto the printed circuit board (140 on 120); and

a phosphor filled in the phosphor-accommodating hole to cover the LED chip (150, which is transparent filler in the hole in 140, with phosphors therein).

Regarding claim 7, the Applicant discloses in Fig. 3, an LED board with a stacked structure, comprising:

a metal plate (110);

a printed circuit board (120) attached onto an upper side of the metal plate (120 on 110) and having at least one through-hole exposing a part of the upper side of the metal plate (140 on 120 both have holes that expose top surface of 110 and accommodating plural 130);

at least one LED chip mounted on the metal plate exposed through the through-hole (plural 130 in through holes noted); and

a stacked portion (140) having a phosphor-accommodating hole (said hole previously noted hole, with 150 phosphors) formed to include the LED chip and coupled onto the printed circuit board (150 in hole in 140 and 120),

wherein the stacked portion includes a partition (142, ¶ 0039) which divides an inner circumference of the phosphor-accommodating hole into a plurality of spaces (142 are dividing walls in through hole in 140).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0200874) in view of Burdalski et al. (US 2009/0289267).


    PNG
    media_image2.png
    466
    799
    media_image2.png
    Greyscale

Regarding claim 1, the prior art of Kim discloses in Figs. 1 and 2, an LED board with a stacked structure, comprising:

a metal plate (110, ¶ 0053, “The first substrate 110 may serve as a heat dissipation plate having high light reflectivity and high thermal conductivity, and may be a metal substrate made of …. copper …aluminum … silver … gold… and an alloy thereof”);

a printed circuit board (120) attached onto an upper side of the metal plate (120 on upper surface 110) and having at least one through-hole exposing a part of the upper side of the metal plate (opening in 120, S1, where 10-1, 10-2 and 10-3 reside);



a stacked portion (190, ¶ 0049, “a partition wall portion (or a dam) 190”) having a phosphor-accommodating hole formed to include the LED chip (S1 is identified as “chip-mounting region S1”, ¶ 0050) and coupled onto the printed circuit board (190 couples to top of 120); and

a phosphor filled in the phosphor-accommodating hole to cover the LED chip (160, ¶ 0185 discusses the presence of various colored phosphors in 160).

Kim discloses a circuit board element 120, which is a stack of adhesive layer 121, insulating layer 122, second adhesive layer 123, wiring layers 124, 320, 340, 125a, 125b, ¶ 0059, 0060, but does not specify that the wiring 120 is a “printed circuit board”.

The prior art of Burdalski discloses in Fig. 19a, reproduced below, wherein the circuit board is a specifically a “printed” circuit board.  Burdalski discloses in ¶ 0051, “a printed wiring board (PWB)”, where the term “wiring” is analogous to “circuit”.  This printed wiring board 192 has an aperture where the LED resides and 192 is directly on the top surface of the metal heat sink 191.

    PNG
    media_image3.png
    323
    949
    media_image3.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the circuit board is a specifically a “printed” circuit board,

in the invention or system of Kim as taught by Burdalski, for the purpose of providing an electrical connection arrangement that allows for the control of the light emitting device that is electrically insulated from the lower heat sink that moves excess heat away from the active devices for improving operational longevity.

It is noted that the limitation of the circuit board is a specifically a “printed” circuit board is considered to be a process limitation, and since the current claim is directed to a device structure, this limitation is considered a “product by process” feature, wherein the claim is directed to the product, and no matter how the structure is actually made, it is the final product which must be determined in a claim directed to an product, and not the patentability of the 

Regarding claim 4, Kim et al. disclose the LED board with a stacked structure of claim 1, and Kim discloses in Fig. 1, wherein the phosphor-accommodating hole (S1) is formed with one of a circular shape or a polygonal shape (190 forms a circle around S1, see Fig. 1 below).

    PNG
    media_image4.png
    603
    691
    media_image4.png
    Greyscale


Regarding claim 5, Kim et al. disclose the LED board with a stacked structure of claim 1, wherein the LED chip (¶ 0049, “light emitting chips 10-1 to 10-6”) is arranged in a COB (chip on the board) manner (10-1 to 10-6 are formed on the metal board 110, as can be seen in Fig. 2 above of Kim).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0200874) in view of Burdalski et al. (US 2009/0289267) in view of Deckers et al. (US 10,964,850).

Regarding claim 2, Kim et al. disclose the LED board with a stacked structure of claim 1, however Kim et al. do not disclose,
wherein the stacked portion is formed of aluminum or copper.

Deckers discloses in column 10, lines 5-10, “providing portions of the light-guiding sheet 17 … with a reflective coating (e.g. a silver, aluminum …”, thus element 17 which is analogous to stacked portion 140 of the instant application, is shown to be formed at least in part from aluminum.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,



in the invention or system of Kim et al. as taught by Deckers, for the purpose of improving the light output efficiency.


Claims 3, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0200874) in view of Burdalski et al. (US 2009/0289267) in view of Hata et al. (US 2014/0340890).

Regarding claim 3, Kim et al. disclose the LED board with a stacked structure of claim 1, however Kim does not disclose,
“wherein the stacked portion is equipped with at least one partition dividing the inner circumference of the phosphor-accommodating hole, and is formed with a predetermined height so as to accommodate the phosphor in the formed space (this last limitation is in fact disclosed by Kim and will be addressed below).”

    PNG
    media_image5.png
    699
    581
    media_image5.png
    Greyscale

Hata discloses in Fig. 3, reproduced above, wherein the stacked portion (105) is equipped with at least one partition (106) dividing the inner circumference of the phosphor-accommodating hole (phosphors 109 in phosphor containing resin 107 or 108), and is formed with a predetermined height so as to accommodate the phosphor in the formed space (Kim 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the stacked portion is equipped with at least one partition dividing the inner circumference of the phosphor-accommodating hole, and is formed with a predetermined height so as to accommodate the phosphor in the formed space”,

in the invention or system of Kim et al. as taught by Hata, for the purpose of providing a containment structure which will allow for the dispensation of the phosphor containing resin in selected regions of the light emitting array.

Regarding claim 7, the prior art of Kim discloses in Figs. 1 and 2, an LED board with a stacked structure, comprising:



a circuit board (120) attached onto an upper side of the metal plate (120 on upper surface 110) and having at least one through-hole exposing a part of the upper side of the metal plate (opening in 120, S1, where 10-1, 10-2 and 10-3 reside);

at least one LED chip (10-1, 10-2, 10-3, ¶ 0049, 0160) mounted on the metal plate exposed through the through-hole (10-1, 10-2, 10-3 are located on 110 in through hole S1 in pcb);

a stacked portion (190, ¶ 0049, “a partition wall portion (or a dam) 190”) having a phosphor-accommodating hole formed to include the LED chip (S1 is identified as “chip-mounting region S1”, ¶ 0050, phosphors are discussed as being within the 160 material, ¶ 0185 discusses the presence of various colored phosphors in 160) and coupled onto the printed circuit board (190 couples to top of 120).

Kim discloses a circuit board element 120, which is a stack of adhesive layer 121, insulating layer 122, second adhesive layer 123, wiring layers 124, 320, 340, 125a, 125b, ¶ 0059, 0060, but does not specify that the wiring 120 is a “printed circuit board”.



Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the circuit board is a specifically a “printed” circuit board,

in the invention or system of Kim as taught by Burdalski, for the purpose of providing an electrical connection arrangement that allows for the control of the light emitting device that is electrically insulated from the lower heat sink that moves excess heat away from the active devices for improving operational longevity.

It is noted that the limitation of the circuit board is a specifically a “printed” circuit board is considered to be a process limitation, and since the current claim is directed to a device structure, this limitation is considered a “product by process” feature, wherein the claim is directed to the product, and no matter how the structure is actually made, it is the final product which must be determined in a claim directed to an product, and not the patentability of the process.  MPEP 2113, I. "[E]ven though product-by-process claims are limited by and defined by 

Kim does not disclose,
“wherein the stacked portion includes a partition which divides an inner circumference of the phosphor-accommodating hole into a plurality of spaces”.

Hata discloses in Fig. 3, reproduced above in the rejection of claim 3, wherein the stacked portion (105) includes a partition (106) which divides an inner circumference of the phosphor-accommodating hole (hole which 105 creates with a hole therein, phosphors discussed in resin covering LEDs by the Kim reference above) into a plurality of spaces (so plural segmented spaces created by stacked portion equivalent member 105 and subsequently separated by partition walls 106 have resin 107 with phosphors 109, in at least two sections).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the stacked portion includes a partition which divides an inner circumference of the phosphor-accommodating hole into a plurality of spaces”,

in the invention or system of Kim et al. as taught by Hata, for the purpose of providing a containment structure which will allow for the dispensation of the phosphor containing resin in selected regions of the light emitting array.

Regarding claim 9, Kim et al. disclose the LED board with a stacked structure of claim 7, and Kim discloses in Fig. 1, provided with the rejection of claim 4 above, wherein the phosphor-accommodating hole (S1) is formed with one of a circular shape or a polygonal shape (190 forms a circle around S1, see Fig. 1 below).

Regarding claim 10, Kim et al. disclose the LED board with a stacked structure of claim 7, wherein the LED chip (¶ 0049, “light emitting chips 10-1 to 10-6”) is arranged in a COB (chip on the board) manner (10-1 to 10-6 are formed on the metal board 110, as can be seen in Fig. 2 above of Kim).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0200874) in view of Burdalski et al. (US 2009/0289267) in view of Lin et al. (US 8,076,182).

Regarding claim 6, Kim et al. disclose the LED board with a stacked structure of claim 1, however Kim does not disclose,


Lin discloses in at least Fig. 9A, reproduced below, wherein the phosphor-accommodating hole (space between 63, where resin 208 resides, the phosphor aspect of the transparent film covering the LEDs containing phosphors is already disclosed by Kim in the rejection of claim 1) is larger than the through-hole formed on the printed circuit board (the space between 63 as larger than the space between / or aperture in the analogous circuit board composed of 30, 46, 48, etc.).


    PNG
    media_image6.png
    325
    822
    media_image6.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the phosphor-accommodating hole is larger than the through-hole formed on the printed circuit board”,

in the invention or system of Kim et al. as taught by Lin, for the purpose of improving the viewing angle of the output light by expanding the range of angles by which photons can exit the light emitting package.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0200874) in view of Burdalski et al. (US 2009/0289267) in view of Hata et al. (US 2014/0340890) in view of Deckers et al. (US 10,964,850).

Regarding claim 8, Kim et al. disclose the LED board with a stacked structure of claim 7, however Kim et al. do not disclose,
wherein the stacked portion is formed of aluminum or copper.

Deckers discloses in column 10, lines 5-10, “providing portions of the light-guiding sheet 17 … with a reflective coating (e.g. a silver, aluminum …”, thus element 17 which is analogous to stacked portion 140 of the instant application, is shown to be formed at least in part from aluminum.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,



in the invention or system of Kim et al. as taught by Deckers, for the purpose of improving the light output efficiency.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893